[Cite as State v. Greely, 2017-Ohio-4469.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                    Court of Appeals No. L-16-1161

        Appellee                                 Trial Court No. CR0201503170

v.

Dashawn Greely                                   DECISION AND JUDGMENT

        Appellant                                Decided: June 23, 2017

                                             *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Evy M. Jarrett, Assistant Prosecuting Attorney, for appellee.

        David Klucas, for appellant.

                                             *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a June 22, 2016 sentencing judgment of the Lucas

County Court of Common Pleas. This appeal is limited to that portion of the sentencing

judgment in which appellant was sentenced to a term of incarceration of eight years for

his conviction on one count of aggravated burglary, in violation of R.C. 2911.11(A), and
sentenced to a term of incarceration of 10 years for his conviction of rape, in violation of

R.C. 2907.02(A), both felonies of the first degree, ordered to be served consecutively.

       {¶ 2} This appeal centers upon consideration of the issue of whether these two

offenses should have been merged for sentencing purposes. For the reasons set forth

below, this court affirms the judgment of the trial court.

       {¶ 3} Appellant, Dashawn Greely, sets forth the following assignment of error:

              1. THE TRIAL COURT COMMITTED REVERSIBLE ERROR

       BY FINDING THAT COUNTS 1 AND 2 WERE DISSIMILAR

       OFFENSES AND IMPOSING CONSECUTIVE SENTENCES.

       {¶ 4} The following undisputed facts are relevant to this appeal. Over the course

of several years, spanning from 2013 through 2015, appellant committed multiple felony

crimes against several Toledo area women. These crimes were committed at the

residences of the respective victims. The crimes included multiple acts of rape,

aggravated burglary, and associated repeat violent offender specifications. In 2016, all of

the pending cases involving the victims were jointly resolved.

       {¶ 5} On March 9, 2016, appellant was arraigned on the above-referenced felony

offenses involving these victims. On May 2, 2016, appellant pled guilty to one count of

rape, in violation of R.C. 2907.02(A), a felony of the first degree, involving the 2013

victim, a second count of rape, a violation of R.C. 2907.02(A), a felony of the first

degree, and one count of aggravated burglary, in violation of R.C. 2911.11(A), a felony

of the first degree, with these counts involving the 2015 victim. In exchange, additional




2.
pending rape and aggravated burglary charges and all associated repeat violent offender

specifications were dismissed.

       {¶ 6} On June 22, 2016, appellant was sentenced. This appeal is limited to the

portion of appellant’s sentence in which he was sentenced to a term of incarceration of

eight years for the aggravated burglary conviction, and a consecutive term of

incarceration of 10 years for the second rape conviction, both convictions stemming from

the 2015 victim. It is appellant’s contention that the two convictions involving the 2015

victim should have been merged for sentencing purposes.

       {¶ 7} On July 18, 2015, in the middle of the night, the victim was asleep in an

upstairs bedroom of her home in Toledo. Appellant and the victim were related by

marriage and known to one another. Appellant and the victim had never been engaged in

any sort of prior intimate relationship.

       {¶ 8} Appellant broke into the victim’s home through a first-floor window, and

proceeded to search the home. Appellant eventually located the sleeping victim in an

upstairs bedroom. Appellant covered the victim’s face with a scarf to conceal his

identity, awoke the victim, and proceeded to brutally rape the victim vaginally, orally,

and anally.

       {¶ 9} Following appellant’s forcible entry into the first floor of the home, and

appellant’s subsequent multiple acts of rape against the victim who appellant later located

in a second-floor bedroom, appellant next forced the victim into the shower and forced

the victim to scrub with soap in each of the areas of the victim’s body that appellant had




3.
raped in an unsuccessful attempt to conceal DNA evidence. Despite these efforts,

appellant’s DNA was recovered from the victim.

       {¶ 10} On appeal, appellant maintains that the trial court erred in not merging for

sentencing purposes the rape and aggravated burglary convictions arising from the

July 18, 2015 events connected to the second victim. We do not concur.

       {¶ 11} R.C. 2941.25(B) establishes that merger is not proper for sentencing in

those cases in which a defendant’s, “[C]onduct results in two or more offenses of the

same or similar kind committed separately or with a separate animus as to each.”

       {¶ 12} In conjunction with the above, Ohio law clearly establishes that multiple,

separate criminal acts can occur in the course of the same underlying incident involving a

single victim. As set forth in State v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-995, 34

N.E.2d 892, “[A] defendant’s conduct that constitutes two or more offenses against a

single victim * * * can support multiple convictions if the harm that results from each

offense is separate and identifiable from the harm of the other offense.” Id. at ¶ 26.

       {¶ 13} In applying this governing legal framework to the instant case, we note that

the record reflects that appellant committed multiple, separately identifiable felony

criminal offenses on July 18, 2015. The record reflects that appellant committed one

offense of aggravated burglary by forcibly entering the first floor of the second victim’s

home through a window. The victim and her mother both resided in the subject home.

       {¶ 14} Separately and subsequently, appellant searched the home in an effort to

locate the victim. Upon later locating the sleeping victim in an upstairs bedroom,




4.
appellant covered her face with a scarf and proceeded to commit three separate acts of

rape: vaginal, oral, and anal. Following these three additional felony offenses, the record

reflects that appellant then forced the victim into the shower. Appellant again penetrated

these same three locations with soap in an unsuccessful effort to remove the DNA

evidence, thereby committing three more felony offenses in the course of the forcible

post-rape shower.

       {¶ 15} The record of evidence reflects that seven separate felony offenses occurred

on July 18, 2015, following appellant’s arrival at the home of the victim and her mother.

Appellant committed the first offense by unlawfully accessing the first floor of the two-

story home via forcible entry through a window. Upon entering the home, appellant

separately searched out and located the sleeping victim inside a second floor bedroom.

Subsequent to finding the victim and her upstairs bedroom, appellant then proceeded to

commit multiple and separate acts of rape against the victim, including vaginal, oral, and

anal rape. The record reflects that after the conclusion of these three acts of rape,

appellant then subsequently and separately proceeded to force the victim into a different

location, the bathroom, where appellant forced the victim into the shower and appellant

then committed additional criminal acts upon the victim in an unsuccessful effort to

dispose of the DNA evidence.

       {¶ 16} Given these facts and circumstances, we find that the record shows the trial

court possessed ample evidence in support of its disputed sentencing determination that




5.
the aggravated burglary conviction and rape conviction involving the July 18, 2015

victim constituted separate offenses of dissimilar import for sentencing purposes.

       {¶ 17} Wherefore, we find appellant’s assignment of error not well-taken. The

judgment of the Lucas County Court of Common Pleas is hereby affirmed. Appellant is

ordered to pay the costs of this appeal pursuant to App.R. 24.



                                                                       Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                              _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
CONCUR.                                        _______________________________
                                                           JUDGE


Christine E. Mayle, J.                         _______________________________
CONCURS AND WRITES                                         JUDGE
SEPARATELY.




       MAYLE, J.

       {¶ 18} I concur with the majority’s conclusion that appellant’s convictions of

aggravated burglary and rape are offenses of dissimilar import under R.C. 2941.25(B)




6.
and, therefore, the trial court did not err in failing to merge these convictions for

sentencing purposes. I write separately to address a specific issue that was argued by

both sides—i.e., whether the trial court erred by using “uncharged conduct” to find the

two charged offenses dissimilar in nature.

       {¶ 19} There is no dispute that appellant committed many different and separate

acts of rape: he raped the victim orally, anally, and vaginally in her bed, and then

forcibly penetrated the victim’s anal and vaginal areas in the shower as he attempted to

remove his DNA from her body. Ohio law is clear that each of these acts of rape, if

charged, would support a separate count of rape and multiple rape counts do not merge.

See, e.g., State v. Barnes, 68 Ohio St.2d 13, 14-15, 427 N.E.2d 517 (1981); State v.

Trevino, 6th Dist. Erie No. E-13-042, 2014-Ohio-3363 ¶ 15-16. In this case, however,

appellant pled guilty to only one count of rape. Because he was convicted of only one

rape, appellant argues that all of the additional acts of rape must be ignored because

“uncharged conduct” cannot be considered in a merger analysis under R.C. 2941.25(B). I

disagree.

       {¶ 20} The inquiry here focuses on whether appellant’s two convictions for rape

and aggravated burglary should merge for sentencing purposes. Appellant was convicted

of aggravated burglary under R.C. 2911.11(A)(1), which requires that in addition to

breaking into an occupied structure with the intent to commit any criminal offense, “the

offender inflicts, or attempts or threatens to inflict physical harm on another.” Notably,




7.
the statute does not require that the “physical harm” element of aggravated burglary

result in a separately-charged criminal offense.

         {¶ 21} Under State v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-995, 34 N.E.3d 892,

¶ 26, appellant’s convictions for aggravated burglary and rape are offenses of dissimilar

import “if the harm that results from each offense is separate and identifiable from the

harm of the other offense.”

         {¶ 22} In this case, regardless of which singular act of rape underlies appellant’s

rape conviction,1 it is clear that the aggravated burglary resulted in harm that is separate

and identifiable from the harm of the rape offense—i.e., the aggravated burglary resulted

in at least four other rapes against the same victim. It is immaterial that those additional

rapes could have been, but were not, charged as separate crimes; the additional rapes are

nonetheless separate and identifiable harm for purposes of the merger analysis.

Accordingly, the rape and aggravated burglary charges are offenses of dissimilar import

under R.C. 2941.25(B).




1
    The trial court record does not identify which rape supports the rape conviction.




8.